THEATTORNEYGENERAL
                              OF   TEXAS
                              Aun~l~~~.T~xae
PRICE  DANIEL
ATTORNEYGENERAL

                                   Swtsrber3, 1949

        Isea. Bebert 8. Celrert                opla1en lo.   r-895
        Ccmptr6Ll* efpr)lir, hesoount8
        Capitol Station                        Bes Cautructia   of ILB.
        AU8t4.a, TexafJ                            lo. 103s A8tn 51rt
                                                   bg18latum.
        braP Stir
                    lieforonce ir uade to pow rque8t     for 88 epin-
        low,   the urterlrl   m   of’Miloh reulr ae f’ollques
                     %eetim    !5 oft t!ke abme-m8mthned bill
                                          b8 pau by the applf-
                                          Pwite8  ln part ar

                                       bQ pat4    to  the BoaPd
                                       ho flaor    ,448 appiio+-




                      ‘Doe8 the above quoted Pan$oage o@mtl-
               tuto an approprlatfew fop the we and berm-
               tit of the Bmrd ror a two eaP pepled fmm
               the effwtlvo     dato of tha b 3 11, uad %8 the
               C~tX'Ollel'   8tlthOrirOd to ifMU UaPlPUt
               agaiast Tim &X8%0 Science &ulnatlon        had
               rlthout 16~~ 8p8Oifie 8ppPopPiatfti?*
                                                                  -   .




Hoa. Hobdrt S.’ Cairo*,    page   2   (V-895)


             Eewe Bill Ilo. 103, Acts Fifty-Sirat     Legisla-
ture, became effective    Ap~ll 28, 1949.     It creates a
State Board of Examiners in the Basic Sciences,        conslst-
11% of six members; preecribee     their power8 and duties,
laoludlag    that of conducting exaalnatlons     of appU.e8ate
Sor a cePtiSlcate’ bf profloien~~    ,in the,~scienaee named
In Section 1 thereof;    and it preclcrlbe8 the issuance OS
rueh certificates    t6 those applicants   Sound by the
Board to be entitled    thereto.
           Section   4 of the Act in port       provide8:
            @Each menbell of the Board shall be paid
     .%n Dollara ($10) per day for each day active-
     ly engaged.in~the    dischsrge  of his duties,    and
     the time spent fn going to and returning Srom
     meetings of the Board shall be Included in
     wlptlag    such time.     In addition to this peg
     diem, each membeP-of the Baard shall receive
     expenses incurred while actually      e-aged   in
     the performance OS the duties of the Board.
     The Secretary and Treasurer shall each be
     requlPed to execute a bond in the 8148 OS Ten
     Thouoand Dollar8 ($lO,OOO). f’Or the fialt&fUl
     perfcwmamee of his dutle8, payable to the
     State of Texar.    The premix of 8uch bonds
     8ball be paid out of fee8 Pecefved,        The of-
     floe of the Board shall be fn the State Capl-
     tol, and quarters for that OSSice shall be
     assigned by the State Board of Control In
     the Capitol building,     OE macothec bulldIn@
     ocoopled by the State 0overnment,, where Its
     permanent record8 clhall be kept*-
            In Attorney QenePaf Oplafo~ Ho. V-887, dakd
Aug. 17, 1949, addres8ed to Eon, J0 B. &Donald, Car-
missioner of Agriculture,      a eop~ OS which is eaelorcbd
herewith, this office      expPer~re4 the opinion tlkat the
I..:       gpHF       gh8 lart p”“f”““”    of So&Ion 6(f)
                       20, Acts 518 beglalature,     coa8tl-
tuted a valid appropriation      of the money eolleatod    ua-
der the provlalons     of the Aot by the ConfsrloaeP      of
Agrloultare   for the purpose8 rtated therein fer 8 per-
iod of two yeara, beginning June 23, 1949, the effective
date of the Act, and ending June 22, 1951.
            “~1~
              _, ‘a.‘F
            Yhe provisiotis   of Section 5 of Houre Bill moo.
103, quoted In youP Pequemt, ape In 110 taterial       respect
different   Srom the pPoii8ioar     of the la8t paPwaph      of
.   -




        Hon. Robert 3. Calvert,    page 3           (V-895)


        Section 6(r) of Eouae Bill Ilo. 420,        Rach clearly evi-
        dences the intention     of the Leglelature    to make an ap-
        propriation     of all the moneys collected    under the re-
        spective    Aote for a period .of two yeara.     The authorl-
        ties cited in Attotiey      General Opinion fo. N-887 are
        also applicable     to your question.
                              .
                     There&e,    It 16 the opinion of this office
        that Section 5 of House Bill 80. 103, Acte 51et Legle-
        lature,   constltuterr a val%d apprgprlation     OS the See.9
        which~ the State Board of ExamInera i&l the l3a8lc Sclen-
        ces are authorleed to collect      ander the Act, for the
        pU?pO8es    therein stated,   for a period of two rear8 be-
        glaaWg April 28, 1949, and eadlng April 27, 1951.
                                  S-Y
                    Hou8e Rfll lib. 103, Acts 51st Legilr-
              lature, made a
              lee8 ,co&l*ibi@ 2’:
              Board oi E&miners in the Basio Selencea




                                         Lh.J+a@l        h-$&4
        BwBrmra                     BY
                                              Brwe      W. Bwaat
                                                        Aertatant